Case 18-41677-mxm7 Doc 36 Filed 11/14/18               Entered 11/14/18 09:51:46   Page 1 of 4



JACK O'BOYLE & ASSOCIATES
P.O. Box 815369
Dallas, TX 75381
P: (972) 247-0653 | F: (972)247-0642
ATTORNEYS FOR CARVANA, LLC



                                    UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

IN RE:                                             §
 JASON ALLAN MAKOUTZ                               §   CASE NO.: 18-41677
 KARI MARJORIE MAKOUTZ                             §
    DEBTOR,                                        §   CHAPTER 13
_______________________________________            §   ___________________________________
                                                   §
 CARVANA, LLC                                      §
   MOVANT,                                         §   PRELIMINARY HEARING:
                                                   §   DECEMBER 5, 2018 @ 9:30 A.M.
                                                   §
V.                                                 §
                                                   §
 JASON ALLAN MAKOUTZ                               §
 KARI MARJORIE MAKOUTZ                             §
    RESPONDENTS,                                   §
                                                   §
                                                   §

                   AMENDED MOTION FOR RELIEF FROM THE AUTOMATIC STAY

PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE IS REQUIRED TO
THIS MOTION, OR THE ALLEGATIONS IN THE MOTION MAY BE DEEMED ADMITTED,
AND AN ORDER GRANTING THE RELIEF SOUGHT MAY BE ENTERED BY DEFAULT.

ANY RESPONSE SHALL BE IN WRITING AND FILED AT LEAST 14 DAYS FROM THE
DATE OF SERVICE HEREOF WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT AT:
           501 W. Tenth Street
           Fort Worth, TX 76102
A COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING PARTY AND ANY
TRUSTEE OR EXAMINER APPOINTED IN THE CASE. ANY RESPONSE SHALL INCLUDE
A DETAILED AND COMPREHENSIVE STATEMENT AS TO HOW THE MOVANT CAN BE
“ADEQUATELY PROTECTED” IF THE STAY IS TO BE CONTINUED.

HEARING    PARTICIPANTS    ARE   NOTIFIED  THAT ABSENT COMPELLING
CIRCUMSTANCES, EVIDENCE PRESENTED AT PRELIMINARY HEARINGS IN THE
DALLAS AND FORT WORTH DIVISIONS ON MOTIONS FOR RELIEF FROM THE
AUTOMATIC STAY MAY BE BY AFFIDAVIT ONLY. THE PARTY REQUESTING THE
HEARING MUST SERVE AFFIDAVITS AT LEAST 7 DAYS IN ADVANCE OF SUCH
HEARING; THE RESPONDING PARTY MUST SERVE EVIDENTIARY AFFIDAVITS AT
LEAST 48 HOURS IN ADVANCE OF SUCH HEARING.
Case 18-41677-mxm7 Doc 36 Filed 11/14/18                   Entered 11/14/18 09:51:46           Page 2 of 4



TO THE HONORABLE JUDGE OF SAID BANKRUPTCY COURT:

        NOW COMES CARVANA, LLC (hereinafter “Movant”), its successors and/or assigns, a secured

creditor in the above-styled and numbered case, by and through its attorneys, and files this Motion for Relief

from Stay against JASON ALLAN MAKOUTZ AND KARI MARJORIE MAKOUTZ (hereinafter

“Debtors”) and in support of said Motion would show the court as follows:

        1.       This Court has jurisdiction over this proceeding pursuant to the provisions of 28 U.S.C.

Sections 1471, 1334, 362 and 363.

        2.       On April 30, 2018 Debtor filed a Petition under Chapter 13 of the Bankruptcy Code, and

pursuant thereto, an Order for Relief was granted.

        3.       Movant is the owner of a first lien claim against Debtor. Movant’s claim arose on or about

07/12/2017 when Movant loaned Debtor the purchase money for a 2015 NISSAN VERSA NOTE VIN:

3N1CE2CP6FL422601 (the “Vehicle”). To secure said loan Debtor gave movant a lien on the vehicle

(collectively the “Loan Agreement”). True and correct copies of the Certificate of Title and Loan Agreement

held by Movant are attached hereto and incorporated herein by reference.

                 4.       The automatic stay which arose upon the filing of Debtor’s petition herein should be

        lifted to permit Movant to pursue its contractual and state law remedies regarding the Property for

        reason(s) that:

                      i. For Cause, in that Debtor has failed to make payments when due,

                      resulting in an arrearage amount of $701.00 as of November 6, 2018. Next

                      payment of $227.00 will be due on December 11, 2018. A true and correct

                      copy of the payment history is attached hereto and incorporated herein by

                      reference.

                      ii. For Cause, in that Movant does not have evidence that the vehicle described

                      herein is insured.
Case 18-41677-mxm7 Doc 36 Filed 11/14/18                   Entered 11/14/18 09:51:46           Page 3 of 4



         5.       The value of the collateral has declined since the petition filing. Additionally, the Debtor

has no equity in the collateral.

         6.       For the above and foregoing reasons, Movant asserts cause exists sufficient to waive the

requirement of Bankruptcy Rule 4001(a)(3), therefore allowing an Order to be effective upon this Honorable

Court’s signature.

         WHEREFORE, PREMISES CONSIDERED, Movant prays that upon final hearing of this

Motion, the Automatic Stay, pursuant to 11 U.S.C. Section 362, be modified to permit Movant to

exercise its contractual and statutory rights to take possession of the vehicle described herein and

thereafter dispose of the same as provided by law. In the event the Automatic Stay is not

unconditionally lift, Movant prays that this Court enter such orders as will adequately protect

Movant including therein an award of attorney’s fees for the bringing of this motion. Movant prays

that the provisions of Rule 4001(a)(3) not apply to any order issued pursuant to this Motion. Movant

prays for such other and further relief, at law or in equity, to which it may show itself justly entitled.



                                                           Respectfully Submitted,

                                                           JACK O'BOYLE & ASSOCIATES


                                                           /s/ Travis H Gray
                                                           Travis H Gray
                                                           TX Bar No.: 24044965
                                                           S.D. TX Bar No.: 1115733
                                                           P.O. Box 815369
                                                           Dallas, TX 75381
                                                           P: 972.247.0653
                                                           F: 972.247.0642
                                                           E: ecf@jackoboyle.com
                                                           ATTORNEYS FOR CARVANA, LLC
Case 18-41677-mxm7 Doc 36 Filed 11/14/18                   Entered 11/14/18 09:51:46             Page 4 of 4



                                   CERTIFICATE OF CONFERENCE

        I, the undersigned, hereby certify that prior to the filing of this Motion, I did the following:

            1. Conferred with Debtor’s Counsel or Pro Se Debtor pursuant to the District Court Local
                   Rule 7.1(a) and N.D.TX Local Bankruptcy Rule 9014.1(c)(1); and
            2. Debtor’s Counsel or Pro Se Debtor’s response:
                         Debtor’s Counsel or Pro Se Debtor does not oppose Movant’s Motion;

                         My office made a good faith attempt to negotiate a settlement of the dispute with
                         the Debtor’s Counsel or Pro Se Debtor, but was unable to settle the same;
                         Although I left a message for Debtor’s Counsel or Pro Se Debtor to call me
                         regarding the Motion, Debtor’s Counsel or Pro Se Debtor has not returned my call
                         by the second business day after such contact.


        Note(s):

                                                           /s/Travis H Gray ______
                                                           Travis H Gray



                                      CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing pleading has been sent to
the persons listed below electronically or by first class mail on November 13, 2018.


JASON ALLAN MAKOUTZ                   Tim Truman                               U.S. Trustee
10325 Roatan Trail                    6851 NE Loop 820, Ste. 300               1100 Commerce Street,
FORT WORTH TX 76244                   Fort Worth TX 76180                      Room 976
                                      CHAPTER 13 TRUSTEE                       Dallas TX 75242

Daniel S Wright                       KARI MARJORIE MAKOUTZ
1521 North Cooper Street              10325 ROATAN TRAIL
Arlington TX 76011                     FORT WORTH TX 76244



                                                           /s/ Travis H Gray
                                                           Travis H Gray
